Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.
 2.        Claims 17-20 are pending in this application.

.
                     
Allowable Subject Matter/Reasons for Allowance
3.       Claim 17 is eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claims recite significantly more than the abstract idea and integrate the abstract idea into a practical application, specially the limitations “wherein the display control unit is configured to: display, for an arbitrary movement included in the action plan information, speed information of the movement at an arbitrary period along the time coordinate axis on the display device so that the user can immediately understand a degree of a moving speed with naked eves, wherein the display control unit is further configured to accept operation input by the user to correct speed information of a movement between the destinations at the arbitrary period”  provide computer-specific technological improvements to the graphical user interface by updating a visualization space of the GUI based on the speed information of a movement between the destinations at the arbitrary period. Thus, the claims are eligible.
4.         Claim 17 is allowed over the prior arts cited records.         
            The closest prior arts are:
            1) Nortrup (US 2011/0125559) disclose systems and methods for locating people, locating vehicles, locating transmissions, locating objects, providing route information, providing traffic information, providing navigation information, predicting traffic patterns and or providing information to manage travel. The methods and systems of providing route information to a user. The information may be provided during travel, prior to travel, following travel, while stationary, or otherwise. The systems and methods for providing route, navigation, traffic, and or direction information to a traveler. Moreover, the methods and systems of locating a portable or mobile communication facility (e.g. locating a cell phone of a traveler through triangulation, or through GPS), determining a destination and providing information relating to a route, including directions and providing a user with intuitive interfaces to access information.
           2) Kameyama (US 2012/0054054) disclose an information providing system. The system includes a management apparatus having a database storing facility-event information of facilities or events, and a portable apparatus communicable with the management apparatus. The portable apparatus sets each place, at which a movement stop time exceeds a prescribed staying time, as a stay place. The management apparatus 
         3) Tuukkanen et al. (US 9,360,333) disclose calculating a final estimated time of arrival to at least one destination location based, at least in part, on multiple estimated time of arrival provided by one or more devices and/or services for one or more routing segments. The approach involves determining at least one route, wherein the at least one route includes a plurality of segments navigated using a plurality of devices or services. The approach also involves receiving at least one individual estimated time of arrival from at least one of the plurality of devices or services, wherein the at least one individual estimated time of arrival is for at least one of the plurality of segments associated with the at least one of the plurality of devices or services, and wherein the at least one individual estimated time of arrival is calculated independently by the at least one of the plurality of devices or services. The approach further involves causing, at least in part, a calculation of a total estimated time of arrival based, at least in part, on the at least one individual estimated time of arrival. 
          Therefore, it is clear from the description of Nortrup's, Kameyama’s, and Tuukkanen’s inventions that the combination of prior arts do not considered the possibility of: wherein the display control unit is configured to: display, for an arbitrary movement included in the action plan information, speed information of the movement at an arbitrary period along the time coordinate axis on the display device so that the user can immediately understand a degree of a moving speed with naked eves, wherein the display control unit is further configured to accept operation input by the user to correct speed information of a movement between the destinations at the arbitrary period, as included in claim 17.
5.         Claims (18-20) are allowed because they are dependent claims of the allowable independent claim 17 above.


                                                            Conclusion
6.        Claims 17-20 are allowed.
7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               June 4, 2021